United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2878
                        ___________________________

                                 Mark Targowski

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

 Super 8 Worldwide, Inc., originally named as Super 8 Batesville, doing business
      as Super 8 Batesville; Larry Woods; Independence County, Arkansas

                            lllllllllllllllllllllDefendants

                               Zachary Lee Rawlins

                      lllllllllllllllllllllDefendant - Appellee

John Does, 1-4, In their Individual and Official Capacity; S&S Hospitality 2, LLC

                            lllllllllllllllllllllDefendants
                                    ____________

                    Appeal from United States District Court
                 for the Eastern District of Arkansas - Batesville
                                  ____________

                          Submitted: September 3, 2019
                           Filed: September 9, 2019
                                 [Unpublished]
                                ____________

Before LOKEN, GRUENDER, and KOBES, Circuit Judges.
                          ____________
PER CURIAM.

       Mark Targowski appeals the judgment entered by the district court1 following
a jury trial in his 42 U.S.C. § 1983 action asserting Fourth Amendment claims.
Having carefully reviewed the parties’ arguments on appeal, we find no basis for
reversal. See Patterson v. City of Omaha, 779 F.3d 795, 801 (8th Cir. 2015)
(explaining that, when assessing the findings of the jury, this Court views the
evidence in the light most favorable to the jury verdict, assuming as true all facts that
the prevailing party’s evidence tended to prove); Craig Outdoor Advert., Inc. v.
Viacom Outdoor, Inc., 528 F.3d 1001, 1009 (8th Cir. 2008) (stating that a jury verdict
is entitled to extreme deference and will not be set aside unless no reasonable jury
could have reached the same verdict based on the evidence submitted). Accordingly,
we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas.

                                          -2-